Case 1:21-cv-00246-CG-MU Document 8 Filed 09/03/21 Page 1 of 1          PageID #: 30




                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

 JOEL B. ATTIA,                            )
                                           )
       Plaintiff,                          )
                                           )
 vs.                                       )   CIVIL ACTION NO 21-246-CG-MU
                                           )
 ECD TREATMENT CENTER, et al.,             )
                                           )
       Defendants.                         )

                                   JUDGMENT

       In accordance with the order entered on this date, it is hereby ORDERED,

ADJUDGED, and DECREED that Joel B. Attia’s complaint (Doc. 1) be

DISMISSED WITHOUT PREJUDICE, pursuant to Fed.R.Civ.P. 41(b), due to his

failure to prosecute this action by complying with this Court’s lawful order dated

and entered June 28, 2021.

       DONE and ORDERED this the 3rd day of September, 2021.


                                /s/ Callie V. S. Granade
                                SENIOR UNITED STATES DISTRICT JUDGE
